I do not understand the phrase in the last paragraph of the opinion as follows: "All of these assignments raise questions of adjective law and are typical instances for the application of the statute on which the demurrer to the answer was grounded."
I think that the amended answer sought to set up the defense *Page 564 
of adverse possession to a portion of the land involved, or an easement upon the property acquired by actual user sufficiently long to establish a right by prescription. I do not understand such questions to be questions of adjective law, nor is it clear to me how the assignments of error could be typical instances for the application of the new chancery act. I think the demurrer to the answer should not have been sustained as to the proposed lease to Baker  Holmes Company and the latter's ability to see that the defendant was in possession. While the averment constituted no defense it was just as relevant as the allegation in the bill as to complainants' proposed lease to that Company. The entire amended answer was eliminated by the ruling on the demurrer. Appellant assigns as error particularly that portion of the order sustaining the demurrer to the defense of a right of way or easement acquired over the land by long continued use and therefore adverse. As to that portion of the answer relating to the defendant's request for a jury trial, the same was not a defense. It was a mere request and not harmful nor impertinent. It was a bit of surplusage. I think the court erred in sustaining the demurrer to the entire answer.